Title: Thomas Jefferson to John Wayles Eppes, 6 September 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            
                  Dear Sir 
                   
                     Monticello 
                     Sep. 6. 11.
             I had before learned with great concern your affliction with the rheumatism. your remedy of the cold bath is new to me, except a single instance of the wife of an overseer of mine who uses the cold bath every day of her life, and the day she omits it, has a return of Rheumatic symptoms.  
		  I have had an attack of it myself for two months past, confined a part of the time, without fever, and without pain except when I attempted to walk. I rode with little inconvenience, and took a journey to Bedford in the time, but am still unable to walk a hundred or two yards, & that with pain & great feebleness.   a sensible degree of amendment latterly
			 has diverted my determination to go to the warm springs, which you ought to do. they are the only infallible remedy in the world.
		  My sister Carr has at length yielded to a course of gradual debility of two years, & so gradual that it could not be said from one weekto another, or even one month to another that she was sensibly worse, and died in the same way.   
		  I am obliged to be at Poplar Forest on the 25th of Nov. on a change of managers.
			 
		  
		  Jefferson is to go with me, and we propose calling on you, either going or returning. he has been intending a visit to you for some time, but has been prevented by different casualties.
			  
		  when I come it will be an object to go to the top of Willis’s mountain to take it’s latitude from the highest point which constitutes my meridian here, and to repeat the observations afterwards from any place in it’s neighborhood due East or West from it. but I
			 can go to the top only in the case of it’s being accessible on horseback, for I could not walk a hundred yards up it.
			 
		  
		  Patsy is well & her family.
			 they
			 went to Edgehill at the beginning of harvest, at the close of which my trip to Bedford occasioned their continuance there, & other accidents have still detained them. a part of the family is now 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  come, and the rest will be here within 2. or 3. days.
			 
                  
                  
                  
                  
                  we expect within a few days a visit from mr & mrs Madison, the Secretaries at War & of the Navy and their families. Monroe is now at th his seat.
			 
                  however the visit of the two Secretaries may be prevented by the incident of a British frigate and sloop of war stationing themselves in the Delaware & refusing to withdraw. a person of perfect truth direct from Washington told me he had it from the Secretary of the Navy himself who said he should remove them by force if practicable. 
                  Foster has explicitly and officially stated in writing that his government finds it necessary to take possession of the ocean, and permit no commerce on it but thro the ports of Great Britain. unable to maintain their navy, in it’s present gigantic state, from their own resources, I have been
			 confident for 4. or 5. years they meant this. you will see by the papers that they are acting on this principle.
			 in fact war
			 seems
			 determined on their part, & inevitable on ours if the old king lives.
			 
                  if
			 he dies there is some chance that a change of administration may produce a change of disposition; and I consider the expectation of the king’s death as the only circumstance which ought to delay
			 the
			 calling of Congress and taking immediate possession of Canada, before the Indians commence open hostilities. this will put an everlasting end to their aggressions.
			 Orleans will fall for want of a force within itself capable of defending it. no militia more distant than that of the Misipi territory will ever be prevailed on to go to it’s defence or recovery. regular troops alone can be depended on for that & the raising a number superior to what the British may place there will be
			 slow & difficult. Accept the assurances of my constant and affectionate esteem and respect.
            
              Th:
              Jefferson
          
          
            P.S. the removal of vines would now be entirely desperate the proper time for them & the figs will be in the spring when you can have any number.
          
        